

117 HR 3484 IH: To prohibit States that implement programs to assist illegal immigrants from receiving Federal funds, and for other purposes.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3484IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Carter of Georgia (for himself, Mr. Gibbs, Mr. DesJarlais, Mrs. Boebert, Mr. Babin, Mr. Cawthorn, Mr. Graves of Louisiana, Mr. Allen, Mr. Weber of Texas, Mrs. Harshbarger, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit States that implement programs to assist illegal immigrants from receiving Federal funds, and for other purposes.1.Prohibition on use of Federal funds(a)In generalNo Federal funds are authorized to be appropriated or otherwise made available to a State under any program for which appropriations are provided on a discretionary basis if the head of the Federal department or agency administering such program determines that such State has implemented a program to provide assistance to aliens who are unlawfully present in the United States.(b)Rule of constructionNothing in this Act may be construed to alter, affect, or otherwise limit any Federal payment to which an individual is entitled under a provision of law.